Warren E. Burger: We'll hear arguments next in number 1995, Breed against Jones. Mr. Iungerich, you may proceed whenever you're ready.
Russel Iungerich: Mr. Chief Justice and may it please the Court. This case is a federal habeas corpus action brought by award of the California Youth Authority who is currently in constructive custody on parole. It presents into Court in question under the Double Jeopardy Clause of the Fifth Amendment as applied to the states to the Due Process Clause of the Fourteenth Amendment and this question is whether a juvenile such as the respondent Jones is placed twice in jeopardy when the juvenile court orders his trial as an adult after an adjudication of delinquency and upon a finding that he's unfit for treatment as a juvenile. The facts in this case are not in dispute. In a petition filed in the Los Angeles County Superior Court, respondent Jones was charged with the commission of an act which if committed by an adult would have constituted a robbery under California law. At a jurisdictional or adjudicatory hearing on this petition, respondent Jones was found to have committed the robbery alleged in that petition. We submit as far as this case is concerned to the Court that we treat this particular proceeding as a trial and I don't think there is any question of our agreement between the parties on that point that the jurisdictional or adjudicatory hearing is in every sense a Court trial. After this adjudicatory or jurisdictional hearing, a second hearing was held known as the dispositional hearing and at this hearing, the juvenile court had what amounts to four choices under California law. He could place the juvenile on probation. He could commit the juvenile to a juvenile institution within the jurisdiction of the juvenile court, in other words, a county camp for juveniles on one of the other county facilities available to a juvenile. He could order a commitment to the California Youth Authority or he could do what he did in this case, exercise his power under Welfare and Institutions Code Section 707 and that is transfer the case to the adult court for trial of the juvenile as an adult.
Potter Stewart: And these four alternatives were entirely within his discretion with these?
Russel Iungerich: All four alternatives are within his discretion under California law although they occur in separate divisions of the code of the Welfare and Institutions Code.
Harry A. Blackmun: What is the age limit, 18 in California?
Russel Iungerich: It's 18 at this time, yes Your Honor. I believe it was 21 at the time the statute was amended subsequent to this particular juvenile's transfer but he was 17 at the time of his transfer.
Harry A. Blackmun: And if he chose the alternative of incarceration, how long could he imprison him, up until what age?
Russel Iungerich: Well, I believe up until age 26 depending on whether or not there is a -- ultimately a proceeding under the -- if he was committed to the Youth Authority and he was ultimately came back at age 21 and was found that he's still constituted a danger to society under the particular sections involved in the Youth Authority, he could technically be committed up until age 26, I believe at that time.
William J. Brennan, Jr.: What kind of hearing is the transfer here?
Russel Iungerich: What type of hearing is the transfer hearing? Well basically, I think that transfer hearing is set out in the case of Jimmy H. In other words, there are number of factors to be considered. The first factor, of course the factor that's expressly precluded is just taking a look at the gravity of the offense alone. California statute expressly provides that that alone is not enough for transfer. What the Judge will look at are three factors under the Jimmy H. case and those three factors are, first, he takes a look at the circumstances of the offense that is involved and the circumstances of the offense, the circumstances that surround the offense in the particular case. He also takes a look at the juvenile's prior conduct. In other words, any of his behavior pattern whether or not as in this case he had committed prior crimes that came within the juvenile court jurisdiction. In this case, respondent Jones had committed two prior armed robberies.
William J. Brennan, Jr.: Is this an adversary proceeding?
Russel Iungerich: Yes it is, Your Honor.
William J. Brennan, Jr.: Examination clause, examination witnesses?
Russel Iungerich: Yes, Your Honor. Hence, providing all the California Juvenile Court proceedings and of course that isn't the mandate of course as we would read the combination of Gault and Kent. In addition to looking at the particular circumstances of the case, of course he's going to look at the minor's degree of sophistication would be the third factor and his -- the extent of his criminal involvement in this particular case.
William J. Brennan, Jr.: Are there findings in support of the order of transfer?
Russel Iungerich: Are there findings here?
William J. Brennan, Jr.: Are there findings in these transfer proceedings?
Russel Iungerich: Well, the findings are not normally formally made. In other words, in the sense of findings of fact and conclusions of lost such as you'd have on a motion for summary judgment. Basically, the report, the probation report if it's held at the end of the transfer hearing as in this case is before the judge. He has the testimony and at that point he makes his decision and he may state the factors that guide him as far as transfer. I don't think there is any express requirement in California Law that all those factors be placed on the record at the present time.
Potter Stewart: But in this case, were there findings?
Russel Iungerich: Well, I think it's quite clear in this case as far as the disposition hearing. The findings were that the primary reason that he felt that this man should be transferred was the fact that he had committed two other armed robberies. That he had been committed to juvenile institutions in both of those cases and that basically, he wasn't amenable to the juvenile court process for that reason. I think it's a clear case of non-amenability as under any standard that would be applied in that type of hearing.
William J. Brennan, Jr.: I take it if there were dispute of fact as to one of these important notes, there would be a finding?
Russel Iungerich: If there was a dispute of fact, I would assume that the judge would state his reason as to why he was finding one way or another but under the California rules as this would come up appeal of course. If there was evidence on the record that would support the ultimate result that the judge reached, then of course those implied findings would be what the California Court would rely on in that situation. I think though that basically, the point that you brought out here is one that I think is very important as far as consideration the nature of the question involved here. Basically, what double jeopardy means in this particular -- in the context of this particular case is that a hearing is foreclosed at any point except prior to the adjudicatory hearing on the question of transfer and the question that really come -- the double jeopardy issue really is determinative of as whether or not the state should be permitted the flexibility to have the hearing either before or after and I think arguments can be made for a preferential -- for a preference one way or another depending upon the individual case. I submit that where you have a serious felony as robbery or murder or rape, you have a likelihood a contest of fact and although technically we're not consider quilt or innocence at the transfer hearing. Nevertheless, the judge is going to want to know the facts involved in this -- the questions will need to go into the same question of fact that would be involved --
William J. Brennan, Jr.: -- goes to inquiries in one proceeding?
Russel Iungerich: What?
William J. Brennan, Jr.: Is there ever a combination of those inquiries in one proceeding? That is a determination of the offense and a determination of the --
Russel Iungerich: No, that has been expressly ruled out that you can't make the determination in one proceeding. What we do is we save the possibility of having three proceedings and we only have two if we permit the alternative, the disposition or alternative of allowing transfer after trial. Basically what you have if you don't have the disposition or alternative after trial, what were the advantage of the disposition or alternative if there are contested issues. As to minor's involvement in the crime, as to the circumstances surrounding his involvement in the crime. Those usually will be brought before the judge at the adjudicatory hearing and he can rely on what he learned at the adjudicatory hearing to shorten the process when it comes before him on disposition. Whereas, if you hold this hearing before, you may have actually two duplicate trials, both of which covering the same subject matter and as is conceded by all parties in this case as we agreed, it would in that situation if you hold it prior, you will require two judges because of the judge that's considering the information that comes in, in the social study which is the equivalent of the social -- of the probation report that a criminal judge would receive its sentencing. He would have many of the hearsay materials that are presented in the probation report that might influence him on the question of sentencing and its felt they should not then preside on the issue of guilt or innocence having heard that matter so you have to have two --
William J. Brennan, Jr.: -- that that disposition hearing -- the disposition to turn him over to the Youth Authority to decide and then in effect as if it were a sentence is it?
Russel Iungerich: Yes, it's in the sense I would say that that would be much, it would be tantamount to a sentence in a criminal proceeding. In other words, if he were committed to the Youth Authority or he were sent to a juvenile institution. We didn't have that in this case and I think that that's the important factor that indicates why we don't have an application -- a proper application or proper case for the application of the principle of double jeopardy in this case
Byron R. White: Is there a Supreme Court of California opinion concluding that this procedure is not a violation of the California constitutional provision against double jeopardy?
Russel Iungerich: Yes. I think quite clearly that that is the position the California Court. I don't recall whether in Bryan versus Superior Court which is the leading case. Bryan held that there is no violation of double jeopardy to allow this transfer to take place after the adjudicatory hearing, Bryan cited in our brief. I do not recall whether Bryan went off on California grounds and I don't think they did discuss the California constitution although that option was available to the court in applying -- in deciding the constitutional question before it. But basically, the rule in California today is that the hearing may be held either before or after and double jeopardy really comes down to the question, must it be limited only before under the constitutional compulsion of the Fifth Amendment as applied to the states through the Fourteenth Amendment. I submit that that question indicate -- the resolution of that question really turns on the fact that although respondent Gary Steven Jones was tried twice in this particular case and I submit that the submission on the preliminary transcript of the adult case, he was in effect tried twice and that is the equivalent of a trial under California law because the judge determined all the issues of fact based on the preliminary transcript. Nevertheless, although he was tried twice, he was not placed in jeopardy twice and I think the critical distinction here is what is the critical question is what is a jeopardy for the purposes of this case because even if jeopardy had attached to the point of transfer and even if double jeopardy applied in the extent of saying that jeopardy does attach in the juvenile court, respondent Jones was not placed twice in jeopardy under the circumstance of this case for the primary reason first that none of the policies behind neither the protections that the -- are incorporated in the double jeopardy provision were violated in this case. North Carolina versus Pierce, those protections were set out. The first was that double jeopardy protects against the second prosecution after acquittal and of course I think subsumed in that ground is also what is tantamount to acquittal, the dismissal at some point prior to acquittal where there isn't manifest necessity for the dismissal and the termination of the case. In this case, there was no acquittal. There was nothing tantamount if anything what we had here was something that was tantamount to a conviction without a sentence and there's never been a situation where the court has held that it -- where there actually has not been a termination of proceedings, that there was actually a jeopardy at a first jeopardy at that point and the commencement of a second jeopardy where you do have some sort of continuum.
William H. Rehnquist: You wouldn't dispute would you that if the juvenile judge dismissed the charges after this hearing and found them in effect not guilty but then he couldn't be tried as an adult on the same charge.
Russel Iungerich: Well, under California law of course, under Richard M. versus Superior Court, we are bound under our state law by that principle. In other words, that their jeopardy would attach and that you couldn't retry him if it had been dismissed after the -- after the adjudicatory hearing had commenced.
William H. Rehnquist: Did your court put that on the basis of the federal constitution of the Supreme Court of California?
Russel Iungerich: That I think is on the basis of both the federal and the state constitution and its clearly on the basis of the state constitution as well and it does constitute an adequate state law ground on that particular situation so we're really not concerned with that point as to whether or not double jeopardy is applicable in juvenile court proceedings per se in this case because the situation involved here is really a bent on question. We're talking about the rights of this juvenile when he gets to the point that he is actually in adult court. In other words, we're talking about --
William H. Rehnquist: My question hypothecated that he was in adult court just as he is in your actual case but the difference was that that he'd been acquitted of the juvenile charges.
Russel Iungerich: He is in adult court and he had been acquitted of the juvenile charge. In other words, what the District Attorney has done in this case is refilled against him --
William H. Rehnquist: Yes.
Russel Iungerich: -- in a subsequent case?
William H. Rehnquist: Yes.
Russel Iungerich: Well, I think that I would reserve that question until a future case because I think there may be some cases pending on this Court's docket. At this point, I would think that jeopardy at least as far as what this Court might say would have attached in the lower proceeding but I think that's a quite different case from ours because we don't have that problem here and I think the states that has statutes that permits that at least ought to be allowed to defend that in this forum without my conceding away their cases where we don't have that problem involved in California.
Byron R. White: In California -- in California if you try a juvenile in an adjudicatory hearing and he is acquitted or whatever you call that, what do you call that, dismiss or --
Russel Iungerich: It's dismissed, it would be a dismissal.
Byron R. White: Then could you bring him back and try him again for the same thing in the juvenile court?
Russel Iungerich: I -- if it's dismissed? No, under the authority of the case of Richard M. versus Superior Court.
Byron R. White: That's a constitutional rule?
Russel Iungerich: That's a constitutional rule --
Byron R. White: State plan?
Russel Iungerich: Under our state constitutional --
Byron R. White: And federal?
Russel Iungerich: And federal. It was predicated on both grounds.
Byron R. White: So it s a duo? Hold it. So there is jeopardy at -- under the California Law jeopardy attaches?
Russel Iungerich: Under California Law, jeopardy attaches and the juvenile court --
Byron R. White: And so you're argument here isn't -- that it doesn't attach?
Russel Iungerich: It isn't that it doesn't attach that even if it does attach, we don't have a violation.
Byron R. White: It's never been -- it's never been over? I mean there's never been a --
Russel Iungerich: There's never been any end to the jeopardy. There's no new jeopardy when he's transferred to the adult court.
Byron R. White: Now, the California -- now, Bryan was after Richard M.?
Russel Iungerich: Yes, yes Your Honor.
Byron R. White: So Bryan, Bryan approves this procedure but doesn't approve the retrial?
Russel Iungerich: Right, correct Your Honor.
Potter Stewart: Now, this case after he's transferred to the regular adult court, he could have been acquitted, couldn't he?
Russel Iungerich: Yes Your Honor. He will have a second opportunity really in this case. What we have is a situation where the juvenile is given an opportunity for two adjudications beyond a reasonable doubt and two opportunities for acquittal and the state loses the conviction in effect that they obtained in juvenile court and has put at risk again in adult court of obtaining another conviction by the standard beyond a reasonable doubt. The difference between the proceedings of course and the reason why we have to conduct a second adult trial is that all of the basic rights that are recorded to an adult criminal defendant have not been incorporated into the juvenile court process, particularly under McKeiver, the right of jury trial and in order to accord the juvenile that those rights before he is actually convicted in adult court, we have to give him the second adult trial as California views the Constitution. But I think the important point here is that in analyzing the protections of the Constitution that we have no -- of double jeopardy and the protections that it gives, really, what we have here is a situation where if any of the protections that are mentioned in North Carolina versus Pearce apply, it would have to be the protection against a second conviction. But I think that basically the language, the understanding of that I have of the protection against a second conviction is this, that you actually have to have two separate and distinct risks of punishment and in this case there is one risk of punishment throughout. When the petition was filed in juvenile court proceedings, at the very beginning of this case in California, the petition -- the respondent was under -- on notice that the possibility of transfer and the possibility of an adult criminal sentence was in that case and until he was actually committed to the facilities of the juvenile court that risk did not depart the case, all at the point that the case is transferred, the only thing that departs the case is not the higher risk of punishment that's involved in the adult criminal proceedings but the lesser punishments that would be involved or the lesser disposition of being kept in juvenile court. Its really what you might say is the converse of the Green situation in Green versus United States where there in the initial case there was a verdict of guilty with regard to second-degree murder which meant an implicit acquittal of first-degree murder. There after the state tried to retry Green for first-degree murder unless held that there was some type of implicit acquittal, you could not be retried under the Double Jeopardy Clause for the higher crime. We have a converse situation here that the higher penalty never departed the situation. There is no new risk of punishment involved because the same risk carried on throughout.
Byron R. White: But there's a different consequence of conviction other than punishment?
Russel Iungerich: Certainly, there is a different consequence to the conviction --
William J. Brennan, Jr.: Namely? Custody will be different?
Russel Iungerich: The custody will be different -- well, it can be the same as in this case because what actually happened was the adult court decided to use the facilities again of the California Youth Authority and its possible to both juvenile court and adult court may use that commitment to --
William J. Brennan, Jr.: That's looking backward. That's looking backwards. They could have put him somewhere else.
Russel Iungerich: They certainly. They could have put him on a state prison.
William J. Brennan, Jr.: And now we've got a conviction as he would not have had as the case ended in the dual process --
Russel Iungerich: Certainly, but I think that that is basically a question of policy for the state courts to determine. After all, a --
Byron R. White: But this is a matter of fact, it is different.
Russel Iungerich: It is --
Byron R. White: It has different consequence.
Russel Iungerich: It has different consequences.
Byron R. White: -- may affect lots of things.
Russel Iungerich: And there are certainly collateral consequences that are involved that with a criminal conviction that are not involved --
Byron R. White: And also he can't be tried twice?
Russel Iungerich: He has been tried twice.
Byron R. White: Do you both agree that that the adjudication is a trial?
Russel Iungerich: That is correct.
Byron R. White: And you're suggestion is that unless there's double punishment --
Russel Iungerich: Not double punishment.
Byron R. White: Well, exposure --
Russel Iungerich: Mr. Justice White, he has to be exposed at two different times to separate indistinct possibilities of punishment.
Byron R. White: So you say just the fact that he's tried twice --
Russel Iungerich: Is not enough.
Byron R. White: Is not enough so that on your theory, I take it that the state should always be able to appeal as long as it agreed not to punish him any more than the sentence that was imposed the first time?
Russel Iungerich: I do not think we're settled with that type of an argument Your Honor. I would not make that and take that position. I don't think that the idea of continuing jeopardy could be extended. In other words, we've made a policy decision I think and our constitutional law in this country that after a man has been acquitted, he cannot be tried again. We do not have an acquittal in this situation, however, when we need to have that type of finality. What we're really talking about is a separate type of court system which is a juvenile court system which is basically making a determination whether or not this juvenile should actually not be treated as an adult and because of its nature of his crime and his prior background, they feel that in order to rehabilitate him, he actually needs to be exposed to the criminal process because they have exhausted their facilities. We have I think quite different policy considerations here than would be involved in a situation where you have a case where a man has been acquitted at a previous time.
Byron R. White: Assume, he went through the juvenile procedure and the entire juvenile procedure was exhausted, when he became what, 21 in your state?
Russel Iungerich: Yes.
Byron R. White: 21. Well, at that time you decide that we just have failed with this young man so we're going to now try him as an adult.
Russel Iungerich: Well, frankly that's not our case. I -- we're not advocating that position. We're advocating only at the disposition --
Byron R. White: I'm not sure there's difference though in that.
Russel Iungerich: Well, at that point, I don't think -- I think that there's a different question, of course, as to whether or not when they make a final -- I would say under my theory where you have a separate risk of punishment, you have two separate and distinct jeopardy at that point because you haven't had the lower -- you have actually committed the man to the juvenile institution, if you've made a mistake, I think the policy of finality which is inherent in the juvenile -- in the Double Jeopardy Clause should apply at that point and say, well, we can't sentence the man a second time and I think --
Byron R. White: Once it's gone through the dispositional hearing that that should terminate the initial difference.
Russel Iungerich: What?
Byron R. White: Once you've gone through the dispositional stage --
Russel Iungerich: Yes.
Byron R. White: -- which you -- after adjudication --
Russel Iungerich: The only exception I think that there might be for that is there is the tentative commitment to the Youth Authority where the man may be referred back to the court. In other words, it's really an extension of the disposition hearing. At that point, in California, the Youth Authority makes an evaluation of the man and they decide, well, they don't feel they can treat him and they can send him back to juvenile court at that point very much similar to diagnostic studies that aid the court in sentencing.
William J. Brennan, Jr.: At that's -- at that's the point to transfer him under your law?
Russel Iungerich: Under that at that point, Bryan says we can transfer him under our law.
Warren E. Burger: You made a point in your brief I belief that if you do not prevail, this will compel the juvenile courts to superimpose on the present procedural structure, a preliminary hearing of some kind in every case that will overburden an already overburdened court but isn't it possible, that is the point you make us --
Russel Iungerich: Yes, Your Honor.
Warren E. Burger: Isn't it possible recently to identify in advance the cases which might be borderline adult cases and --
Russel Iungerich: Well, --
Warren E. Burger: -- the preliminary treatment only to those cases?
Russel Iungerich: Well, I don't think it is clearly a case that you can identify, you'd possibly identify them but you have to have --
Warren E. Burger: Well, you know the man is right but before he begins any proceeding, you know what his prior record is, don't you?
Russel Iungerich: Yes, the probation department undoubtedly would have his prior record.
Warren E. Burger: And you know the nature of the crime or criminal conduct that he's charged with?
Russel Iungerich: Yes Your Honor. Well,
Warren E. Burger: And do you tell me that you couldn't identify in very large percentage of the cases.
Russel Iungerich: Well, the problem is not identifying. I think you can possibly spot the transfer case and specially where you got a murder or a robbery, usually the gravity of the offense even tells you something about that although we're not suppose to transfer on that basis. We're talking about those that this -- any attorney where to sought, when he comes in to transfer hearing, he's going to want to fully trash out all of the issues as to why his client should not be transferred and if he does that, what we're getting off is really two trials and I think that that's the important point to make that there are situations where the juvenile court judge should have the discretion to hear the adjudication phase first and then make his decision on transfer afterward to avoid two duplicate trials before two different judges because what we're doing by applying double jeopardy in this case to cut off transfer as a dispositional alternative will in effect take that discretion away from the judge so that he can maintain his calendar and take those cases where he thinks that he's going to have two contested hearings and may have a situation involving two full trials before two different judges and try them at one proceeding.
Warren E. Burger: What is the percentage -- what's the percentage of cases that are transferred for adult trial, did you know?
Russel Iungerich: The percentage, it is less than 10% and I -- the exact figure at this point, I don't know because our figures are -- the last figures we had available of course are 1972 figures and the Bureau of Criminal Identification in California hasn't come up with its reports for 73 yet but at that point it was less than 10%. The point is, with those cases though is that the ones that are considered for transfer and we don't know how many, first of all, there are no statistics on the number of waiver hearings that are actually held in California. Where transfer is rejected and of course those are the cases that are really going to cause the bottleneck for the juvenile court because where transfer is rejected that's the situation where we're going to have the second trial situation in the juvenile court and actually the problem created for the juvenile court calendar. I think there's no question, the both sides on this case agree on the fact that the juvenile courts already have overcrowded dockets and by adding this particular -- taking out this possibility of giving the flexibility to actually avoid two duplicate trials in this circumstance may really cut in to their discretion and actually lead to more congestion on their calendars. I think that as well as the indication that there is no violation of the principles of double jeopardy, I think as well the continuing jeopardy exception would give us an additional peg on which to decide that this case does not violate the double jeopardy provision of the Constitution. In Price versus Georgia, this held that its prior cases had formulated a concept of continuing jeopardy's -- jeopardy where criminal proceedings against the accused have not run their full course and I think in this case, the proceedings against this individual did not run their full course until he actually went to adult court and there was a determination and an ultimate disposition. Unlike any other care, there is a link between these two proceedings and the link is the judicial transfer. It's not a transfer that the prosecution can unilaterally determine as for example, filing a new case against this man after the juvenile court has taken him into its own facilities.
William H. Rehnquist: But isn't it the one that commences that the initiative of the defendant either, the way it did in Price or in Green.
Russel Iungerich: I -- it doesn't commence that the initiative of the defendant I would submit that as the footnote in Green, I mean in Price indicates that actually you have an amalgam of interest in the double jeopardy cases but I don't think that's its ever been a preeminent type of thing where you require a waiver other than I think the retrial cases. Even the retrial cases, I don't think uniformly go off on the question of waiver and indeed I think Green rejected the waiver theory in its analysis. So that I think that it depends on the particular case as to which one of those interests, lack of finality or limited waiver or the interest of society, which one of those is actually applied in the case. What I would submit is continuing jeopardy is not a principle that can be solely limited to the retrial case. The genius of our common law is that we can apply a principle in one area over to a situation in another area where substantially the same policy considerations are valid. And I think that's the situation we have here with continuing jeopardy because the proceedings did not run there full course until we have this adult proceedings against Mr. Jones in this case.
Harry A. Blackmun: In the capital punishment days in California, you had a bifurcated trial system, didn't you?
Russel Iungerich: Yes, Your Honor.
Harry A. Blackmun: Do you still have that in some cases?
Russel Iungerich: Under the new death penalty statutes in California, I --
Harry A. Blackmun: Not at all, do you have it -- do you have --
Russel Iungerich: I don't, I think that was the exclusive -- what we do at bifurcated trials in the insanity area. In other words, in insanity, you will have a separate trial on your plea of not guilty by reason of insanity as separate trial, so Your Honor --
Harry A. Blackmun: -- we head up here McGautha against California, --
Russel Iungerich: Yes, Your Honor.
Harry A. Blackmun: -- the death penalty case. Was ever a claim made that that was double jeopardy?
Russel Iungerich: To hold two trials --
Harry A. Blackmun: Yes.
Russel Iungerich: -- in that situation?
Harry A. Blackmun: Yes. And put the defendant through the trial --
Russel Iungerich: I don't ever recall that there was although I -- there has been some District Court attacks that a fifth penalty trial or something like that constitute a double jeopardy. But --
Harry A. Blackmun: -- join a parallel in this case to that kind of a system?
Russel Iungerich: I don't think so. I think that that system is not quite the same situation as we have here because we're not talking about -- well, it may well be because you have a conviction and then a sentence and the jeopardy doesn't run, you have two trials in that situation. It may be a close parallel but I really haven't considered that as a possibility because of the uniqueness of the death penalty situation. Thank you.
Warren E. Burger: Very well. Mr. Walker.
Robert L. Walker: Mr. Chief Justice and may it please the Court. I would like initially to respond just briefly to a couple of questions that you asked my adversary. First of all, Mr. Justice -- Mr. Chief Justice, in an answer to your question about how many transfers there are actually are in California of the latest statistics from 1972, shall ask if they're available indicate that there are approximately -- there are exactly 509 transfers out of 50,000 delinquency cases so only 1% of the cases result in transfer to adult court. Secondly, I would resist the characterization of the fitness hearing in California as a duplicate trial. The cases in the statutes are quite clear in pointing out that a fitness hearing has nothing to do with the minor's guilt or innocence. Under California law, you're merely attempting to determine first whether the minor is over the age of 16. Secondly, whether the minor is charged with a criminal law violation, and thirdly, whether the minor would be amenable to the treatment programs or training facilities available to the juvenile court. In fact, the statute says that a minor cannot be waived on the basis of his guilt or innocence of the crime. It's not a sole criterion and cannot be used as a criterion for waiver.
William H. Rehnquist: Is that kind of evidence admissible at the fitness hearing?
Robert L. Walker: At the fitness hearing, there is evidence about -- is admitted sometimes about the nature of the offense. Commonly, what happens is that the police reports are maybe introduced into evidence because there are no hearsay is admissible to fitness hearing. So that evidence is admissible but it's admitted solely for the purpose of determining whether the minor is amenable to the juvenile court facilities.
William H. Rehnquist: Can counsel for the juvenile then offer evidence of mitigating circumstances?
Robert L. Walker: He may well offer evidence of mitigating circumstances, Yes Your Honor.
Warren E. Burger: Do you suggest that the preliminary inquiry could not even hear about the nature of the crime and --
Robert L. Walker: No, certainly not. The nature of a crime is relevant but relevant only to the statutory criterion of amenability. Naturally, if they're dealing with a minor who is charged with a murder or a rape, that's a -- those are relevant facts for the Court would take into consideration.
Potter Stewart: I thought the -- we were told that the case of Jimmy H. in the California Court said that there were three criteria that the Court should consider in dealing with this ultimate statutory standard of amenability and one was the serious of -- seriousness of the offense, two, was the previous record and three was just basic amenability to juvenile corrective procedures. Did I mistook -- did I misunderstand?
Robert L. Walker: That's an incorrect characterization of the case in my point of view Your Honor. The Supreme Court of California said in Jimmy H. that the only evidence that must be considered by the Court at the fitness hearing is a probation report containing the minor's previous record. There were a number of other factors including expert testimony, details about the nature of offense, but those the Court said are relevant only to question of amenability. I think it's quite clear in the decision.
Potter Stewart: The ultimate statutory standard is amenability?
Robert L. Walker: Correct. Now, this minor has been placed --
Lewis F. Powell, Jr.: Mr. Walker.
Robert L. Walker: Yes, Your Honor.
Lewis F. Powell, Jr.: Before you go on, do I understand your position to be that at the fitness hearing or the transfer hearing that no evidence may be introduced as to quilt or innocence?
Robert L. Walker: No. There may be some evidence of the nature of the crime which may also bear upon the minor's guilt or innocence. That evidence will be taken into consideration by the Court solely in connection with the statutory standard of amenability. There is a requirement in California law that if a minor is transferred, he must be given a preliminary hearing within 10 days so the minor would be entitled to that procedural protection under California statutory law.
Lewis F. Powell, Jr.: The minor is entitled to counsel at the transfer hearing?
Robert L. Walker: Yes, he is.
Lewis F. Powell, Jr.: And suppose counsel insists on putting an evidence of the minor's innocence, is he entitled to do it?
Robert L. Walker: I'm not sure it has ever come up in a case. I suppose in most cases the court would hear although technically perhaps it might be considered almost irrelevant. This minor has been placed in jeopardy in two quite different respects. First of all, he's been tried twice, the very same offense and this -- there's no dispute about and our basic position is and I think this is confirmed by numerous opinions of this Court that a Double Jeopardy Clause protects a defendant and let us not forget that this is a convicted defendant, a minor who's been convicted of a felony, although the Double Jeopardy Clause protects the defendant against possibility of two prosecutions for the same offense. Quite irrespective of the penalties that might be opposed, he suffered the anxiety, the insecurity, the expense, etcetera of two trials for the very same crime. Secondly, he was exposed to a considerably more severe penalty at the conclusion of his felony trial. The maximum penalty that could be imposed by the juvenile court in this case was to commit the minor to the California Youth Authority until age 21. The maximum penalty that he faced in his adult trial on the other hand was a mandatory sentence of from five years to life imprisonment. So he is certainly in a position of having faced a very severe jeopardy in terms of the penalty that could be imposed by the adult court. Now, in this case, the adult court shows to commit him to the California Youth Authority and it's quite incorrect to believe that that means that he has the same sentence as an adult that he would have had as a juvenile. As a juvenile, he could only be held by the Youth Authority until age 21, as a convicted felon, he may be held by the Youth Authority until age 25. At present time, the minor is on parole, from the Youth Authority, he is 22 and a half years of age. If indeed he had been sent there by the Youth Authority, he would already be free, excuse me, by the juvenile court, he would be free of the juvenile court's jurisdiction. There's another aspect in which he's been exposed not only to a more severe punishment but in fact a double punishment and that is, he has been held in juvenile hall for approximately three extra weeks as a result of his totally unnecessary jurisdictional hearing in juvenile court. Under California Law, he will receive no credit and has received no credit towards his commitment in the Youth Authority. So, we have three different respects in which this minor has been placed in jeopardy. Mr. Justice Rehnquist, you asked the question of my colleague over here before about whether a minor could be transferred after an acquittal. I think that that question is open under California law but I would point out that there's nothing in the transfer statute that precludes that. And as far as I know, there is no California case that is directly on point.
William H. Rehnquist: I suppose it wouldn't be technically a transfer as a part of the juvenile process, it would be the District Attorney filing de novo in the Superior Court.
Robert L. Walker: Probably.
William H. Rehnquist: Richard M.
Robert L. Walker: Richard M. was a case where the minor obtained an acquittal in juvenile court and they attempted to retry him in juvenile court.
William J. Brennan, Jr.: And that was double jeopardy?
Robert L. Walker: That was double jeopardy under both the federal and state constitutions. I would point out that --
Warren E. Burger: We'll resume about the point in the morning.
Robert L. Walker: Thank you, Your Honor.